On petition pop a rehearing.
Downey, J.
In a petition for a rehearing, counsel for appellee refer us to the act of March 7th, 1873, Acts 1873, 103. Counsel did not refer to this act, or rely upon it in the original brief. It was referred to, however, by counsel for appellant, and was considered by the court. ¥e did not think, and do not now think, it can be so construed as to justify the action of the circuit court. It gives the circuit judges of the State power, and makes it their duty, by proper order, to arrange and regulate the order of business in their respective circuits, and declares that, in making such order, they shall provide:
1. For the making up of issues and transaction of probate business.
2. For the trial of criminal cases.
3. For the trial of civil cases.
The petition is overruled.